Information Disclosure Statement
The information disclosure statement filed 4/14/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the corresponding NPL document is not in English language.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

/DAMON J PIERCE/Primary Examiner, Art Unit 3715